 

7 h
L _-.:F

FEE.E
DECZOZ|]\B

C|erk. U S District Court
District Ol N|ontana
Bil|ings

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 18-26-BLG-SPW
Plaintiff,
FINAL ORDER OF
vs. FORFEITURE
JEFFERSON SCOTT PERRIGO,
Defendant.

 

 

WHEREAS, in the indictment in the above-captioned case, the United States
sought forfeiture, pursuant to 21 U.S.C. § 853, of any real or personal property of
the defendant used or intended to be used to facilitate, or as proceeds of said
violation;

AND WHEREAS, on October 3, 2018, Jefferson Scott Perrigo entered
pleas of guilty to count I of the indictment, Which charged him with conspiracy to

possess With the intent to distribute and to distribute methamphetamine, in count II

With possession with intent to distribute methamphetamine, and in count VII with
possession of a firearm in furtherance of a drug trafficking crime;

AND WHEREAS, the defendant agreed not to contest, or assist others in
contesting, the forfeiture sought in the charging document to which the defendant
pleaded guilty;

AND WHEREAS, by virtue of said guilty plea, the United States is entitled
to possession of said property, pursuant to 21 U.S.C. §§ 84l(a)(l) and 853, and
Rule 32.2(b)(2) of the Federal Rules of Criminal Procedure;

AND WHER_EAS, beginning on June 6, 2017, and ending on July 5, 2017,
the United States published on an official government internet site
(Www.forfeiture.gov), notice of this forfeiture and of the United States’ intent to
dispose of the property listed below in accordance With federal law, under 21
U.S.C. § 853(n)(1):

0 an I.O. Inc., Hellcat, .3 80 caliber semi-automatic pistol (serial
number X093 0).

AND WHEREAS, the Court has been advised that no claims have been

made in this case regarding the property and the United States is not aware that any

such claims have been made;

ACCORDINGLY, IT IS ORDERED as follows:

l. The United States shall seize the forfeited property described above;

2. The right, title, and interest in the property is condemned, forfeited, and
vested in the United States of America for disposition according to applicable law;

3. The Clerk is directed to send copies of this order to all counsel of record
and the defendant The Clerk is further directed to send three certified copies of
this order to the United States Marshal.

DATED this &:i;%rnec@mber, 2013.

eiw,/,V/.¢/A%‘/

/sUsAN P. WATTERS
United States District Court Judge

